Exhibit 99.1 FOR IMMEDIATE RELEASE: CLEAR CHANNEL OUTDOOR HOLDINGS, INC. REPORTS RESULTS FOR 2 2011 Revenues increase 7% to $3.0 billion 2011 OIBDAN grows 15% to $745 million San Antonio, Texas February 21, 2012…Clear Channel Outdoor Holdings, Inc. (NYSE: CCO) today reported financial results for the fourth quarter and full year ended December 31, 2011. “We made significant progress in our Americas and International businesses over the quarter and full year,” said Bob Pittman, Executive Chairman of the Clear Channel Outdoor Holdings, Inc. Board of Directors. “Not only did the Company generate solid revenue and profit performance in 2011, but it also greatly expanded its digital capability in both the U.S. and Europe. With William Eccleshare now leading both our Americas and International operations, we look forward to continuing to invest in our cutting-edge assets, build stronger connections with our advertising partners, benefit from our global experience, and capitalize on our talent around the world to keep innovating.” “The Company delivered solid revenue growth in 2011 despite the sluggish global economy, while OIBDAN climbed 15% thanks to expanded operating profit margin year over year,” said Tom Casey, Executive Vice President and Chief Financial Officer. “Over the past year, we continued to invest for future growth – adding 242 new digital billboards for a total of 857 across 37 U.S. markets by year’s end and expanded our digital footprint to several new international markets, such as Sweden and the U.K. As we enter 2012, with our strong operating platform, talented employees and financial discipline, we are well prepared to benefit from a global economic recovery.” Full Year 2011 Results Clear Channel Outdoor Holdings’ revenues increased 7% to $3.0 billion for the full year 2011 compared to $2.8 billion in 2010. Excluding the effects of movements in foreign exchange rates1, revenues rose 4%. · Americas revenues grew $47 million, or 4%, compared to 2010, driven by growth across bulletin, airport and shelter displays, and particularly digital displays, due to increased capacity and rates. · International revenues rose $159 million, or 11%, compared to 2010, resulting mainly from higher street furniture revenues across various markets. Excluding the effects of movements in foreign exchange rates, revenues increased 5%. The Company’s OIBDAN1 improved 15% to $745 million in 2011 compared to $648 million in 2010. Excluding the effects of movements in foreign exchange rates, OIBDAN increased 13%. Net income attributable to the Company totaled $43 million, or $0.11 per diluted share, in 2011 compared to a net loss attributable to the Company of $88 million, or $0.26 per diluted share, in 2010. Fourth Quarter 2011 Results The Company reported revenues of $816 million for the fourth quarter of 2011, a 3% increase from the $793 million in the fourth quarter of 2010. Excluding the effects of movements in foreign exchange rates, revenues grew 2%. · Americas revenues decreased $3 million, or 1%, compared to the fourth quarter of 2010. Revenues from bulletin displays, primarily digital, and airports grew during the fourth quarter of 2011, offset by declines in poster and mall displays, among other products. The effects of movements in foreign exchange rates did not significantly impact revenue growth in the quarter. · International revenues rose $26 million, or 6%, compared to the fourth quarter of 2010, resulting from growth in street furniture revenues across various markets, particularly China, Sweden, and Australia. Excluding the effects of movements in foreign exchange rates, revenues were up 5%. OIBDAN totaled $229 million for the fourth quarter of 2011 compared to $207 million for the fourth quarter of 2010, reflecting an increase of 10%. Excluding the effects of movements in foreign exchange rates, OIBDAN increased 9%. Net income attributable to the Company totaled $23 million, or $0.06 per diluted share, for the fourth quarter of 2011. This compares to net income attributable to the Company of $4 million, or $0.00 per diluted share, for the fourth quarter of 2010. On January 24, 2012, William Eccleshare, previously the Chief Executive Officer of Clear Channel International, was named Chief Executive Officer of the Company, overseeing both the Americas and International divisions. Revenues, Operating Expenses and OIBDAN by Segment (In thousands) Three Months Ended December 31, % Year Ended December 31, % Change Change Revenues1: Americas $ $ (1
